—In an action to recover damages for personal injuries, nonparty Commercial Union Insurance Company appeals from an order of the Supreme Court, Suffolk County (Hall, J.), dated March 6, 1997, which granted the motion of the defendant Robert J. Monaco for summary judgment dismissing the complaint insofar as it was asserted against him.
Ordered that the appeal is dismissed, with costs to the defendant Robert J. Monaco.
In July 1994 a vehicle owned and operated by the plaintiff Mary Weiss was involved in an accident with a vehicle owned by the defendant Robert J. Monaco and driven by the defendant Danny Black. Monaco moved for summary judgment on the ground that he had never given Black permission to operate his car. The trial court granted the motion and dismissed the complaint insofar as it was asserted against Monaco. The nonparty-appellant, the plaintiffs’ automobile insurance carrier, did not participate in the Supreme Court action and did not move for leave to intervene therein (see, CPLR 1013). Furthermore, the order did not directly affect the nonpartyappellant. Accordingly, the appellant is not aggrieved by the order appealed from and thus lacks standing to maintain this appeal (see, CPLR 5511; Auerbach v Bennett, 64 AD2d 98; see generally, Matter of New York State Assn. of Professional Land Surveyors v State of N. Y. Dept. of Labor, 167 AD2d 735; cf., Turrisi v Ponderosa, Inc., 179 AD2d 956).
In light of our determination herein, it is unnecessary to reach the parties’ remaining contentions. Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.